SStflU-CU)
Texas Court of Criminal Appeals                          March 23,2015
Attn: Mr. Abel Acosta, Court Clerk
P.O. Box 12308, Capitol Station
Austin, Texas 78711


RE: Ex Parte Richard Vera Rodriguez, Trial Cause No. 8114-B


Dear Clerk,
    Enclosed, please find Applicant's Motion for Leave of Court in
Order to File Motion for Stay of Proceedings.           Applicant humbly
requests that, this Honorable Clerk please file Said Motion among
the above styled, and numbered cause, and perform the necessary
procedures to ensure that, a time, and date may be set for it's
hearing.

    Applicant sincerely appreciates this Honorable Clerk's
assistance regarding this urgent matter.


                                      Best .Regard;
                  RECEIVED .IN        // U \f
              COURT OF CRIMINAL APPEALS ^V\\/^          Ais&mt>
                        30 2015
                                      Richard Vera Rodriguez TDCJ #1557396
                                      Dalhart   Unit
                 Abel Acosta, Clerk
                                      11950 Fm.   998

                                      Dalhart, Texas 79022




                                            MOTION DEFIED
                                            DATE: M^l K
                                            BY:   P-c
                       Trial Cause No.    8114-B



Ex Parte                            §     In the Texas Court of

Richard Vera Rodriguez              §     Criminal Appeals
                                    §     Austin, Texas


     Applicant's Motion for Leave of Court in Order to File

                   Motion for Stay of Proceedings




To the Justice(s)' of Said Court:

    Comes Now, Richard Vera Rodriguez T.D.C.J. #1557396, hereafter

Applicant, Pro Se, and humbly requests Permission for Leave of

Court in Order to File Applicant's Motion for Stay of Proceedings

pursuant to the Texas Rules of Appellate Procedure, Rules 10.1,

10.2, and 52.10.

    In support of Applicant's Motion Above, Applicant brings forth
before this Honorable Court the following facts:


                                     I.


    On January 21,2015, Applicant submitted his Application for Writ

of Habeas Corpus under the Texas Code of Criminal Procedure, Article

11.07.     Thereafter, Applicant received conformation from the 222nd

Judicial District Court that, Applicant's Writ of Habeas Corpus, Art.

11.07, had been received, and filed on January 23,2015.


                                    II.


    In -accordance with the Tex. Code Crim. Proce. Art. 11.07(3)(b),

Thereafter, the State has (15) days in which to repond to Applicant's

Art. 11.07.     Moreover, once the State does enter it's findings (Re

commendations), to the trial court.       The court clerk is required to

                                    -1
simultaneously provide Applicant with a copy of the State's findings
(Recommendations), or motions the State .may have filed with the trial
court.     Tex. Code Crim. Proce/, Arts. 11.07(3)(b)(c), and 11.07(7).


                                    III.


    In the present case, as this Honorable Court may have noticed

Applicant's Writ of Habeas Corpus, Art.. 11.07, was filed, and pre

sented to the State on January 23,2015.       From Said date Applicant

counted (15) days which amounted to February 7,2015.        Thereafter,
Applicant allotted (5) days in which the U.S. Mail, and the prison
mailroom could deliver to Applicant a copy of the State's findings

(Recommendations), as required by the above State Statute.        But,
Applicant never received such crucial copy from the State.


                                    IV.


    Clearly, when .the Texas Legislators enacted the Tex. Code Grim.

Proce., Arts. 11.07(b)(c), and 11.07(7).       They formulated Said arti

cles with the idea to preserve Applicant's Texas, and United States

Constitutional Amendment Rights, Due Process of the Law, and Equal

Protection Clause.     But, as in the present case, when the State

purposely fails to timely provide Applicant with a copy of it's
findings (Recommendations).      Then, the State's refusal to abide by
the above Statutory Articles, this strips Applicant of his Texas,

and U.S. Const. Amend. Rights, due process right, to timely submit

Applicant's rebuttal to the State's findings (Recommendations).           Be
fore, the trial court determines it's findings of fact, andcon--
elusions of law, and forwards them to the Texas Court of Criminal

Appeals.     T.C.C.P., Arts . 11.07(b) (c.) , and 11.07(7). '
                                   V.


    It is well established law that,    the United States Constitution

does not require the individual States to grant appeals.as a Right

to criminal defendants who seek review of alleged trial.or appel

late errors.   Mckane v. Purs ton, 153 U.S. 684, 14 S. Ct. 913, 38 L.

Ed.2d 65 (1894).    However, if a State has created an appellate

machinery, such as the Texas Rules of Appellate Procedure, Rule

25(a)(2), with all it's progeny.    Which are governed by the T.C.C.P.,

Articles 11.07(3)(b)(c), 11.07(7), and 44.02, and all it's progeny.
Then., the procedures employed in adjudicating appeals must satisfy

the guarantees of the Due Process of the Law, and Equal Protection

Clause of the Texas, and the United States Constitutions..    Therefore,

the State is required to strickly act within the Statutory require

ments embodied in the above mentioned T.R.A.P., Rules, and T.C.C.P.,

Articles.   The State's failure to abide by Said rules, and articles

severely infringes upon Applicant'S' Texas, and U.S. Constitutional
Amendment Rights.

                                 VI.


    Therefore,• Applicant humbly requests that, this Honorable Court

please grant Applicant's foregoing motion, and remand this case back
to the trial court, and Order the State to timely provide Applicant

with a copy of it's findings (Recommendations), in order to coincide
with Rule 25(a)(2), and Articles 11.07, and 44.02, and all their

progeny.    Moreover, to afford Applicant an opportunity to exercise
his Due Process Right, and timely submit Applicant's rebuttal to the
State's findings (Recommendations), so that, it may be timely con
sidered- by the 222nd Judicial District Court.    In order to preserve
Applicant's Texas, and U.S. Constitutional Amendment Rights above

as the Texas Legislators had originally imtendl

                                                    x   l5S72>f£
                                 Richard Vera Rodriguez TDCJ #1557396

      --                      Prayer

  Wherefore, All Things Considered, Applicant prays this Honorable

Court grant Applicant's Motion for Leave of Court in Order to file

Motion for Stay of Proceedings, and any other relief this court may

find Applicant is entitled to.    TRAP, Rule 52.10; Bayoil Supply and

Trading v. Jorgen Jahre Shipping, 54 F. Supp. 2d 691, 694 (S.D. Tex.
1999) citing Coastal (Bermuda) Ltd. v. F.W. Saybolt & Co., 761 F.2d
198 ,r 203,.n.6 (5th Cir.'1985); ACF Industries Inc v. Guinn, 384 F.2d
15, certiorari denied 88 S. Ct. 1039, 390 U.S. 949, 19 L. Ed. 2d 1140.

In order to preserve Applicant's ConsJ^ AAend^^^ights.

                                                         tS572>9£
                                 Richard Vera Rodriguez TDCJ #1557396


                       Inmate's Declaration

    I, Richard Vera Rodriguez T.D.C.J. #1557396, declare under

penalty of perjury that the foregoing motion is true, and correct.

Executed on this the 23rd day of March, 2015, on the Dalhart Unit

in Hartley County, Texas.

                                                     /-5573fK
                                 Richard Vera Rodriguez TDCJ #1557396
                     Certificate   of   Service

    I, Richard Vera Rodriguez T.D.C.J. #1557396, Applicant, Pro Se,

certify under penalty of perjury that, a true, and. correct copy of

the foregoing motion has been forwarded by U.S. Mail, Postage Pre

paid, First Class to Jeromie Oney, Assist. District Attorney, Gray
County Courthouse, P.O. Box 1592, Pampa, Texas 79066-1592, on this

the 23rd day of March, 2015.



                                                  mitted

                                                           (5S7MC

                               Richard Vera Rodriguez TDCJ #1557396
                               Dalhart    Unit.

                               11950 Fm.    998             '   '"

                               Dalhart, Texas 79022